DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 Response to Amendment
This action is in response to the amendment filed on 08/31/2022.  Claims 1, 7, 8, 13-15, and 20 are amended.  Claims 3, 5, 10, 12 ,17, and 24 were previously cancelled.  Claims 1, 2, 4, 6-9, 11, 13-16, and 18-23 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-9, 11, 13-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 15 recites (additional limitations crossed out):
A 
receiving, by the 
filtering, by the 
an impression measurement of the candidate promotion in a first time measurement, and
a maximum impression measurement multiplied by a time difference between a current time and the first time measurement:
determining, by the 
 generating, by the 
generating, 
generating, 
transmitting, 
generating, 
generating, 

The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, and an advertising activity.  That is, other than reciting the steps as being performed by an “at least one processor of an estimation system”, and “at least one processor of a bidding system”, nothing in the claim elements precludes the steps from being performed by the human mind, .  For example, but for the “at least one processor of the estimation system” language, the steps of “filtering a time series”, “determining an expected engagement rate”, “generating a price adjustment”, and “generating an uncertainty adjustment” encompass a human mentally performing the claimed functions.  Further, but for the “at least one processor of the bidding system” language, the steps of “generating a bid price”, “generating a bid uncertainty”, “determining whether the candidate promotion is eligible”, and “generating a random bid for the candidate promotion” encompass a human mentally performing the claimed functions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, the cited limitations, but for the “at least one processor of an estimation system”, and “at least one processor of a bidding system” describe a human performing an advertising activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an “at least one processor of an estimation system”, and “at least one processor of a bidding system” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0056]-[0058]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claims also recite “receiving, by the at least one electronic processor of the estimation system, a candidate promotion, wherein the candidate promotion is associated with at least one partition”, and “causing to be displayed, by the at least one electronic processor of the bidding system, at the client device, the candidate promotion as part of a website requested by a user when the random bid is the highest bidding candidate for the promotion slot”.  However, these elements are merely extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor of an estimation system”, and “at least one processor of a bidding system” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the elements of “receiving, by the at least one processor of the estimation system, a candidate promotion, wherein the candidate promotion is associated with at least one partition” and “causing to be displayed, by the at least one electronic processor of the bidding system, at the client device, the candidate promotion as part of a website requested by a user when the random bid is the highest bidding candidate for the promotion slot” do not amount to significantly more than the judicial exception because they are well understood, routine and conventional functions.  The step of “receiving, by the at least one electronic processor of the estimation system, a candidate promotion, wherein the candidate promotion is associated with at least one partition” (i.e. receiving of data) is deemed conventional as evidenced by Symantec which featured receiving or transmitting data over a network.  The step of “causing to be displayed, by the at least one electronic processor of the bidding system, at the client device, the candidate promotion as part of a website requested by a user when the random bid is the highest bidding candidate for the promotion slot” is also conventional as evidenced by at least “Google Adwords Auction – A Second Price Sealed-Bid Auction” available October 27, 2012, which demonstrates that presenting an ad with the highest bid is a conventional practice.  The performance of conventional functions by generic computers does not provide an inventive concept. Therefore, the claims are not found to be patent eligible.
Claims 2, 4, 6, and 7 are dependent on claim 1, and include all the limitations of claim 1.  Claims 9, 11, and 13-14 are dependent on claim 8, and include all the limitations of claim 18.  Claims 16, and 18-23 are dependent on claim 15, and include all the limitations of claim 15.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Response to Arguments
Applicant's arguments with respect to rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant again argues that the claims do not fall within any of the enumerated groupings of abstract subject matter.  The Examiner respectfully disagrees.  As indicated in the body of the 101 rejection above, the claims were found to fall within the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas. 
Applicant’s repeated argument that the claims “improve upon conventional technological processes” is not persuasive.  Applicant points to paragraphs [0009] and [0022] as support for the alleged technological improvement.  However, the improvements disclosed by the cited paragraphs are not technological, and if anything, are merely improvements to a business method.  The utilization of “at least one partition” and “feedback data representing at least a desired rate for displaying the content promotion to user” to avoid over-presenting content promotions to users does not somehow make the problem or solution technical.  Over-presenting content promotions is not a problem that is unique to the realm of computers.
Further, generating a “seasonally adjusted signal” that used to generate a bid price adjustment, which is subsequently used to generate a bid price does not strategically control the rate at which electronic content promotions are delivered to users based on variance in network traffic as alleged by the Applicant.  If anything, the claims merely perform a series of calculations to generate a random bid, in hopes that the random bid is the highest bidding candidate (see limitation “causing to be displayed…the candidate promotion…when the random bid is the highest bidding candidate for the promotion slot”.  The claims merely feature a complex method of generating a random bid.  As stated in the Patent Board Decision of 07/01/2022, “This scheme may process information in a way that will yield a more reasonable bidding process but no technology is improved” (Page 12).
Based on the above, the 101 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. R./
Examiner, Art Unit 3681
September 22, 2022

/SAM REFAI/Primary Examiner, Art Unit 3681